DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, 7, 9, 12-15, 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180046864 A1 Flint; Jason C. et al. (hereafter Flint), in view of US 20160307382 A1 Herman; Kenneth Louis et al. (hereafter Herman), and further in view of US 20150378431 A1 Donaldson.
Regarding claim 1, Fling discloses A monitoring system comprising: and a monitor control unit (Fig.2, [46], wherein apparatus 205 or 205-a/b/c in other Figs is the control unit ) that is configured to: receive, from a camera that generates image data in response to detecting movement at a property, the image data (Fig.5, [26], [77]-[78]); using the image data, determine a physical attribute of an object depicted in the image data ([08] wherein the characteristic of object is identified by analysis of received image data).
Flint fails to disclose using the image data, determine a direction of movement of the object relative to the property; and adjust an arming status of the monitoring system and a locking status of a door at the property based on the physical attribute of the object and the direction of movement of the object relative to the property.
However, Herman teaches using the image data, determine a direction of movement of the object relative to the property ([05], [37]-[38], wherein the image capture component, a camera, captures images with a sequence of pattern of grid elements, and the grid elements are analyzed to determine object characteristics such as motion direction of an object); and adjust an arming status of the monitoring system using the physical attribute of the object and the direction of movement of the object relative to the property ([38], [57], [100], wherein a security system is adjusted to disarmed as object characteristic, such as moving direction, color, shape and physical attributes are determined, and the security system would be in an armed status before) and Donaldson teaches adjust a locking status of a door at the property using the physical attribute of the object and the direction of movement of the object relative to the property (Fig.1, [36]-[39], wherein user’s eyes as object with characteristic of shape, physical attribute and orientation towards image sensor can activate a door locked or unlocked).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Flint, Herman and Donaldson before him/her to modify the monitoring system that is configured to monitor a property disclosed by Flint to include the teaching in the same field of endeavor of Herman and Donaldson, in order to satisfy the desire for premises management system and similar systems to provide for optical recognition of a user, as identified by Herman, and provide a solution for an eye-controlled user interface, as identified by Donaldson.
Regarding claims 3, 9, 15, Herman teaches The monitoring system of claim 1, wherein determining a physical attribute of the object depicted in the image data comprises: determining, using the camera, a human form of the object or an animal for of the object ([47], [103]).
Regarding claims 6, 12, 18, Fling discloses The monitoring system of claim 1, wherein adjusting the arming status of the monitoring system and the locking status of the door at the property comprises: determining, using the physical attribute of the object and the direction of movement of the object relative to the property, whether one or more criteria for the property are satisfied ([06]); and Herman adjusting an arming status of the monitoring system ([38], [57], [100]) and Donaldson teaches a locking status of a door at the property in response to determining that the one or more criteria are satisfied using the physical attribute of the object and the direction of movement of the object relative to the property ([36]-[39]).
Regarding claims 7, 13, see the rejection for claim 1.
Regarding claim 14, Fling discloses The computer storage medium of claim 13, wherein: the object is a person; and the operations comprise generating a notification indicating that the person is likely moving towards the property ([26]).
Claim(s) 2, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flint, in view of Herman and Donaldson, and further in view of US 20160188980 A1 Martin.
Regarding claims 2, 8, Martin teaches The monitoring system of claim 1, wherein the object is a person and the monitor control unit is configured to generate a notification indicating that the person is likely moving towards the property ([67]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Flint, Herman, Donaldson and Martin before him/her,  to modify the monitoring system that is configured to monitor a property disclosed by Flint to include the teaching in the same field of endeavor of Herman, Donaldson and Martin, in order to satisfy the desire for premises management system and similar systems to provide for optical recognition of a user, as identified by Herman, provide a solution for an eye-controlled user interface, as identified by Donaldson, and provide methods for automatically triggering video analyses based on changes in objects within video scenes, as identified by Martin. 
Claim(s) 4, 5, 10, 11, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flint, in view of Herman and Donaldson, and further in view of US 20110191073 A1 Kim; Jaewon et al. (hereafter Kim).
Regarding claims 4, 10, 16, Kim teaches The monitoring system of claim 3, wherein determining a physical attribute of the object depicted in the image data comprises: determining a shape of the object using variations in light intensity in different regions of a light detecting sensor of the camera (Fig.1, [12]); and Herman teaches adjusting the arming status of the monitoring system ([38], [57], [100]  and Donaldson teaches the locking status of the door at the property uses the shape of the object ([36]-[39]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Flint, Herman, Donaldson and Kim before him/her,  to modify the monitoring system that is configured to monitor a property disclosed by Flint to include the teaching in the same field of endeavor of Herman, Donaldson and Kim, in order to satisfy the desire for premises management system and similar systems to provide for optical recognition of a user, as identified by Herman, provide a solution for an eye-controlled user interface, as identified by Donaldson, and provide a light detecting apparatus  to determine a 3D pattern used to authenticate the identity of that person, as identified by Kim. 
Regarding claims 5, 11, 17, Kim teaches The monitoring system of claim 4, wherein the variations in light intensity correspond to the presence of different areas of contrast and temporal changes that cause the light intensity to reach distinct regions of the light detecting sensor ([13], [50]-[51]).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/Primary Examiner, Art Unit 2487